IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 14, 2008

                                     No. 08-60306                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


Dana Martin

                                                   Plaintiff-Appellant
v.

Griffin Industries, Inc.

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                  (3:06-CV-113)


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       On March 6, 2008, Judge Henry T. Wingate, Chief District Judge of the
United States District Court for the Southern District of Mississippi, granted
summary judgment in favor of the defendant-appellee, Griffin Industries, and
dismissed all of the claims of plaintiff-appellant, Dana Martin. Martin timely
appealed, raising three issues, all based on claims brought under Title VII of the
Civil Rights Act of 1964: Whether the district court erred in granting summary


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                         No. 08-60306

judgment as to her discriminatory discharge claim, as to her disparate treatment
claim, and as to her retaliation claim.1
       We review grants of summary judgment de novo.2 Summary judgment is
only appropriate “if the pleadings, the discovery and the disclosure materials on
file, and any affidavits show that there is no genuine issue as to any material
fact and that the movant is entitled to judgment as a matter of law.”3
       In the instant case, as the district court noted, Martin has offered no
evidence aside from her conclusory allegations that any aspect of Griffin’s
actions derived from discriminatory animus.4 Griffin has adduced evidence
establishing that it fired Martin not due to discrimination but rather due to her
deficient performance, and that the lack of a severance package (although the
record suggests Martin in fact refused a package that Griffin offered) was not
due to sex discrimination. Martin fails to point to any facts that cast doubt on
Griffin’s proffered reasons. Finally, Martin has failed to demonstrate that there
was any protected activity in which she engaged, suitable to trigger the
protections against retaliation that are included in Title VII.
       Martin’s appeal is without merit. The judgment of the district court is
AFFIRMED.




       1
           Under 42 U.S.C. §§ 2000(e)-2(a)(1), 2000(e)-3.
       2
           Bibbs v. Early, 541 F.3d 267, 270 (5th Cir. 2008).
       3
           Fed. R. Civ. P. 56(c).
       4
        See Evans v. City of Houston, 246 F.3d 344, 350-51 (5th Cir. 2001) (“[Plaintiff] has
produced no substantial evidence to support her contention that the City’s legitimate
nondiscriminatory justification for her demotion was, in fact, a pretext . . . .”).

                                                2